Citation Nr: 9900107	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to an effective date earlier than November 3, 
1992, for the award of service connection and compensation 
for post-traumatic stress disorder (PTSD) with depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from August 1944 to October 
1945.  

Following service discharge, the veteran was awarded service 
connection for a psychoneurosis that was evaluated as 30 
percent disabling from October 1945 to November 1949 and as 
noncompensable thereafter.  

Entitlement to an increased compensable rating for 
psychoneurosis was denied by final Board decision in 
September 1998.  The veterans request for reconsideration of 
that decision was denied by the Board in September 1998.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that he filled a claim for 
PTSD as early as May 1990 and that the award of service 
connection and the 30 percent rating assigned for PTSD should 
be effective from May 1990, rather than the November 1992 
date assigned by the RO.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that an effective date earlier 
than November 3, 1992, for the grant of service connection 
and compensation for PTSD with depression is not warranted.  


FINDINGS OF FACT

1.  Correspondence from the veteran in May and October 1990 
can be construed as a claim for service connection for PTSD; 
however the correspondence was reasonably considered by the 
RO to represent a claim for an increased rating for the 
veterans service-connected psychoneurosis under Diagnostic 
Code (DC) 9400.  

2.  The claim for a compensable rating for service-connected 
psychoneurosis was denied by the RO and appealed to the 
Board.  

3.  On November 3, 1992, the veteran filed a specific claim 
for service connection for PTSD, but requested that this 
claim be held in abeyance until the Board rendered its 
decision on the appellate issues before it, which included 
entitlement to an increased rating for psychoneurosis.  

4.  Following the Boards denial of an increased rating for 
psychoneurosis in September 1994, the RO scheduled the 
veteran for psychiatric evaluation.  

5.  Clinical findings on a VA psychiatric examination in 
February 1995 showed medically for the first time the 
presence of a PTSD of service origin and psychiatric 
symptomatology productive of industrial impairment.

6.  In a rating action in March 1995, the RO granted service 
connection and a 30 percent rating for PTSD with depression, 
effective November 3, 1992.


CONCLUSION OF LAW

The award of service connection and compensation for the 
veterans PTSD with depression prior to November 3, 1992, is 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 and Part 4, Codes 9400, 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Correspondence from the veteran received 
in May 1990 was accepted by the RO as a claim for an 
increased disability rating for his service-connected 
psychoneurosis, which had been rated as noncompensable under 
DC 9400 since November 1949.  This claim was denied by the RO 
in January 1991 and the denial of an increased rating was 
upheld in the Boards September 1994 decision.  

As noted above, the veteran had filed a specific claim for 
service connection for PTSD in November 1992, but had asked 
that this claim be deferred pending the Boards decision with 
respect to his earlier appeals.  In order to properly 
adjudicate this deferred claim, the appellant was the subject 
of a VA social and industrial survey and a VA psychiatric 
examination in February 1995.  These evaluations provided for 
the first time a medical basis for a diagnosis of PTSD and 
evidence of psychiatric symptomatology productive of 
industrial impairment.

On the basis of the February 1995 medical evidence, the RO 
changed the description of the appellants service-connected 
psychiatric disability from psychoneurosis, previously rated 
as noncompensable under DC 9400, to PTSD with depression and 
the schedular rating for this condition was increased to 30 
percent under DC 9411, effective from November 3, 1992, said 
to be the date of claim.

The veteran disagreed with the effective date assigned and 
initiated the current appeal.  In support of his claim, the 
veteran has submitted nonmedical materials to include police 
reports, real estate disciplinary proceedings and his own and 
his spouses statements, all of which he contends show that 
he had psychiatric symptoms of PTSD prior to November 1992.  

Criteria.  The effective date of direct service connection is 
the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Generally, the effective date of an award of increased 
compensation is the date of the receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1).  The regulations, 
however, also stipulate that an effective date for an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).  

Regardless of the regulatory criteria governing effective 
dates of awards and with exceptions that do not apply in this 
case, the payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 C.F.R. Part 4.  

The schedular criteria in effect for psychoneurosis (DC 9400) 
and PTSD (9411), prior to November 7, 1996, provided a no 
percent rating when there were neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability; a 10 percent 
rating when there was emotional tension or other evidence of 
anxiety productive of mild social and industrial 
impairment; a 30 percent rating for definite social and 
industrial impairment; and a 50 percent rating for 
considerable impairment of social and industrial 
adaptability.  DC 9400, 9411

Analysis.  After reviewing the medical records during the 
pertinent time period in light of the applicable regulatory 
and schedular criteria, the Board finds that there is no 
legal basis for an effective date earlier than the November 
1992 date assigned by the RO.  

While the record in this case reflects that the appellants 
psychiatric disorder was productive of social and industrial 
impairment at the time of the February 1995 VA examination, 
the evidence does not establish such increased symptomatology 
or a confirmed diagnosis of PTSD prior to the time of that 
examination.  The diagnosis of PTSD was not factually 
ascertained until the VA psychiatric examination in February 
1995 when the disorder was first diagnosed.  Although the 
veteran had filed earlier claims for PTSD, there was no 
supporting medical evidence prior to February 1995 to support 
the veterans claim as to either increased psychiatric 
symptomatology or the presence of PTSD.  The veteran, as a 
layman, is not competent to render an opinion concerning a 
medical diagnosis or etiology of symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The same is true with 
respect to his spouses statement.  

The medical findings in February 1995 established for the 
first time an ascertainable increase in the severity of the 
psychiatric symptomatology for which the RO granted a 30 
percent rating and changed the description of the psychiatric 
disorder to PTSD by rating action in March 1995.  There is no 
additional medical evidence of record which predates the 
February 1995 VA examination, which establishes either a 
clear diagnosis of PTSD or an increased level of psychiatric 
symptomatology that would warrant a compensable rating for 
psychoneurosis.  Thus, the evidence does not support a 
finding of increased psychiatric symptomatology or the 
presence of PTSD prior to the February 1995 examination.

As indicated, the Board finds the date entitlement arose for 
a compensable rating for the veterans psychiatraic disorder 
to be the date of the VA examination in February 1995, which 
first established in the record the presence of PTSD and 
increased psychiatric symptomatology.  However, the RO 
included PTSD as part of the veterans psychiatric disability 
and granted an effective date from the date of his claim for 
PTSD in November 1992.  In effect, the RO awarded the veteran 
an effective date for service connection and compensation for 
PTSD from November 1992, that is, prior to the February 1995 
date that PTSD was first established in the record and prior 
to the date that psychiatric symptoms warranting a 
compensable rating were first shown.  Accordingly, since a 
diagnosis of PTSD with impairment of social and industrial 
functioning was not factually ascertained until February 
1995, the correct effective date for the award of service 
connection and compensation for this disability should have 
been from the February 1995 date of the VA examination.  
There is no legal basis for establishing an effective date 
earlier than the November 1992 date assigned by the RO.  See 
VAOPGCPREC 12-98.  

The veterans contentions and submissions have been 
considered; however, for the purpose of setting the effective 
date, the Board must rely on the clinical findings of record 
and the applicable legal criteria.  The submissions by the 
veteran are insufficient to establish medically either the 
existence of PTSD or of increased psychiatric symptomatology.  
It is the veterans interpretation of these events that would 
have to be relied on and as noted above the veteran, as a 
layman, is not competent to render such medical 
interpretation.  See Espiritu.  Prior to the VA examination, 
there was neither competent medical evidence to support a 
diagnosis of PTSD nor clinical findings supporting a level of 
impairment sufficient to award an increased (compensable) 
rating for the service-connected psychiatric disorder.  The 
veterans contentions and submissions do not change this 
established fact.  

No medical evidence, which predates the February 1995 VA 
examination, has been submitted by the veteran to establish 
either a definitive diagnosis of PTSD or an increased level 
of psychiatric disability.  The veteran has also not alleged 
the existence of such medical evidence. 


ORDER

Entitlement to an effective date earlier than November 3, 
1992 for the award of service connection and compensation for 
PTSD is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
